Citation Nr: 0003585	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-12 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
disorder secondary to otitis externa of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2.  The appellant has not submitted evidence of a bilateral 
hearing loss disorder that is proximately due to, aggravated 
by, or the result of any service-connected otitis externa of 
the left ear.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral hearing disorder, as secondary to service or the 
service-connected disability of otitis externa of the left 
ear, is not well grounded and there is no further statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.385, 3.310 (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that a bilateral hearing loss is the 
result of his service-connected otitis externa of the left 
ear.  A veteran has a statutory duty to submit a claim that 
is well grounded.  The evidence must "justify a belief by a 
fair and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  A well grounded claim then, 
is one that is plausible, meritorious on its own, or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In general, a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310 (1999).  Where a disorder is 
aggravated by a service-connected disorder, secondary service 
connection is in order to the extent of the aggravation.  See 
Allen, supra.

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 
38 C.F.R. § 5107 (West 1991 & Supp. 1997).  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well grounded claim set forth in Caluza), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  The 
third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability or symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a nerve-related disorder (including sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disorder shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) (1999).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Service medical records indicate that the appellant was 
treated for bilateral ear infections while on active duty.  
However, no complaints or diagnoses of hearing loss were 
noted during this time.  The appellant's April 1952 
separation examination shows that he had normal hearing; 
indeed, his hearing was recorded as 15/15 on whispered voice 
testing, by the examining physician.  Following service, a 
September 1951 clinical record from the Buffalo VAMC 
indicated that the appellant suffered from chronic otitis 
externa of the left ear; however, there was no diagnosis of 
hearing loss.  On VA examination of September 1952, normal 
hearing was noted to conversational voice testing.  The right 
ear was normal.  The left ear evidenced some otitis.  Another 
VA examination conducted in November 1957 also indicated that 
the appellant had normal hearing.  The ears were dry.  

Following service, otitis externa of the left ear was service 
connected.  Initially a 10 percent rating was assigned.  That 
was reduced following the November 1957 examination that 
revealed the ear canals to be dry.

More recently, in a November 1997 audiology examination, the 
appellant reported a history of gradual hearing loss over the 
previous three or four years.  Clinical findings included 
mild sensorineural hearing loss with a pure tone threshold 
average in the right ear of 21, and in the left ear of 24.  
The appellant had a speech recognition score of 90 percent in 
the right ear and 88 percent in the left ear.  On this 
examination he met the definition of disability as to hearing 
loss for both ears.  Neither the examining physician, nor any 
other, has offered an opinion relating this hearing loss 
disorder to active duty or to the appellant's service-
connected otitis externa of the left ear.  A May 1998 VA 
examination confirmed these findings, but also did not relate 
the hearing loss to service.  On this second examination, 
speech reception thresholds improved to 94 percent.  As to 
the right ear, he did not meet the definition of a hearing 
loss disability.  The left ear had a 45 decibel reading at 
4000 Hertz, qualifying as showing hearing loss in that ear.  
It is also noted that no active otitis infections have been 
clinically established in the medical records.  When examined 
in November 1997, there was no ear infection present.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a bilateral hearing disorder 
well grounded.  Caluza, 7 Vet. App. at 498.  The appellant 
has failed to provide competent medical evidence which 
establishes a nexus between the claimed hearing loss and 
service or his service-connected disorder of otitis externa 
of the left ear.  Moreover, a nerve-related hearing disorder 
was not demonstrated within one year of separation from 
active duty.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain another medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for a bilateral hearing disorder as not 
well grounded.


ORDER

Service connection for a bilateral hearing disability 
secondary to service connected otitis externa of the left ear 
is denied as the claim is not well grounded.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

